UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7466



MICHAEL RAY HARVEY,

                                              Plaintiff - Appellant,

     versus

DANIEL T. MAHON; DAVID A. SMITH, Assistant
Warden,    H.C.C.;    J.  REDD,    Segregation
Counselor, H.C.C.; C/O BUTLER, H.C.C.; KING,
Medical Doctor, H.C.C.; V. EVANS, Segregation
Unit,   H.C.C.;   WILLIAM RODGERS,    Regional
Administrator Central Region, VDOC; L. DOTSON,
Warden, L.C.C.; DAVIS, C.C.A.; D. A. BRAXTON,
ROSP; S. FLEENOR, Grievance Coordinator at
ROSP, VDOC; JOHN DOE, I, Person named unknown
at C.C.A., VDOC, employee at C.C.A.; JOHN DOE,
II, Person named unknown at C.C.A., VDOC,
employee of C.C.A.; JOHN DOE, III, Person
named unknown at C.C.A., employee head of
Medical Staff; JOHN DOE, IV, Person unknown at
VDOC, Director of Medical Services, and
Medical Policy of D.O.C.; VIRGINIA DEPARTMENT
OF CORRECTIONS; R. FLEMING, Major; J. K.
VAUGHN; R. T. COKER; V. SMITH, Doctor; RUFUS
FLEMING; PAUL WILLIAMS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-829-7-JLK)


Submitted:    April 1, 2005                 Decided:   April 27, 2005


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael Ray Harvey, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, Jim Harold
Guynn, Jr., GUYNN, MEMMER & DILLON, PC, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Michael Ray Harvey appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.        See Harvey v.

Mahon, No. CA-02-829-7-JLK (filed Aug. 30, 2004; entered Aug. 31,

2004).   We grant the motions to file an oversize brief and a

supplemental informal reply brief and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.    The motions for appointment of counsel, a

preliminary   injunction,   a   temporary   restraining    order,    and   a

permanent injunction are denied.



                                                                AFFIRMED




                                 - 3 -